 


110 HR 6289 IH: Save Family-Owned Farms and Small Businesses Act of 2008
U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6289 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2008 
Mr. Conaway introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the maximum reduction in estate tax value for farmland and other special use property, to restore and increase the estate tax deduction for family-owned business interests, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Save Family-Owned Farms and Small Businesses Act of 2008. 
2.Increase in maximum reduction in estate tax value for farmland and other special use property under 2032A 
(a)In generalSubsection (a) of section 2032A of the Internal Revenue Code of 1986 (relating to valuation of certain farm, etc., real property) is amended— 
(1)by striking $750,000 each place it appears and inserting $1,850,000, 
(2)by striking after 1998 in paragraph (3) and inserting after 2009, and 
(3)by striking 1997 in paragraph (3)(B) and inserting 2008. 
(b)Effective dateThe amendments made by this section shall apply to estates of decedents dying after December 31, 2008. 
3.Restoration of, and increase in, deduction for family-owned business interests 
(a)RestorationSubsection (j) of section 2057 of the Internal Revenue Code of 1986 (relating to termination) is amended to read as follows: 
 
(j)Application of sectionThis section— 
(1)shall not apply to estates of decedents dying after December 31, 2003, and before January 1, 2009, but 
(2)shall apply to estates of decedents dying after December 31, 2008.. 
(b)Increase 
(1)In generalSubsection (a) of section 2057 of such Code is amended— 
(A)by striking $675,000 in paragraph (2) and inserting $2,000,000, and 
(B)by striking paragraph (3). 
(2)Cost-of-living adjustmentSubsection (a) of section 2057 of such Code is amended by adding at the end the following new paragraph: 
 
(3)Cost-of-living adjustmentIn the case of any decedent dying in a calendar year after 2009, the $2,000,000 amount in paragraph (2) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2008 for calendar year 1992 in subparagraph (B) thereof.If any amount as adjusted under the preceding sentence is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000.. 
(c)Effective dateThe amendments made by this section shall apply to estates of decedents dying after December 31, 2008.  
 
